DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 03/14/2022.
Claims 1, 6-13 and 16 are pending.
Claims 2-5 and 14-15 are cancelled.
Claims 1, 13 and 16 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s Arguments
Applicant’s arguments regarding 35 USC 103, pages 8-11, Claims 1, 13 and 16, filed on 03/14/2022ave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Lawson (US20130211546) and in further view of Shah (EP2592812B1).
As to claim 1, Strohmenger teaches a method for data interchange between a device in an automation plant and a data manager, (¶0050 management component can facilitate pushing (e.g., communicating) information down to  other industrial asset(s) in automation system; ¶0056 cloud platform management component; ¶0102 exchange data with  devices; data communicated by one or more network-related devices  of an automation system) the method comprising: receiving, by the device, modeling data from a number of automation devices connected to the device, (¶0046 receive, obtain,  collect data relating to industrial automation system;  receive data relating to the industrial automation devices; data in accordance with defined modeling criteria; ¶0097 receive, information  data relating to industrial automation systems, industrial devices; ¶0101 component  can receive, collect, or obtain data from models) wherein the device comprises a gateway, the gateway being separate from the data manager; (¶0069 cloud management component, gateway; ¶0076 network-related devices, comprise respective gateway components; ¶0121 devices include  gateways) transferring, by the gateway of the device, the modeling data to the data manager, (¶0064 gateway; ¶0123 data can be pushed (e.g., transmitted)  to the cloud via cloud gateway; ¶0124 pushing (e.g., communicating) the data to the cloud, modeler system, cloud data) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service; (¶0048 cloud management component; ¶0093 cloud platform (with) internet services; ¶0103 management component controlling data flow) transferring, by the data manager, the model that describes the modeling data to the device; (¶0056 cloud model management component; ¶0071 management component facilitate communicating (e.g., transferring, pushing down) information to the respective  network-related devices) receiving, by the gateway of the device, a volume of data from the number of automation devices connected to the device, (¶0046 receive data; receive, obtain, or collect data relating to industrial automation system  industrial devices; ¶0095 large quantities of data; ¶0098 data received from gateway components) the volume of data provided for a further transfer to the data manager, (¶0054 cloud platform (with) management component; ¶0121 devices associated with the industrial automation systems send (e.g., transmit) the data to the cloud platform).
Although Strohmenger teaches the method recited above, wherein Strohmenger fails to expressly teach determining, by the data manager using the modeling data, a model that describes the modeling data.
Lawson, however discloses, determining, by the data manager using the modeling data, a model that describes the modeling data; (¶0049 data model based on data within an industrial system can be identified; ¶0063 management system on the cloud platform detect the device and determine hierarchy modeled by data model).
Thus given the teaching of Lawson it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Lawson and Strohmenger for determining and/or identifying models based on modeled data. One of ordinary skill in the art would be motivated to allow for utilizing tags to identify data models. (See Lawson para 0062)
Although the combination of Strohmenger and Lawson teach the method recited above, wherein the combination of Strohmenger and Lawson fail to expressly teach wherein the volume of data is useable to control a process running in the automation plant using a controller, wherein the volume of data contains all data transmitted from the number of automation devices to the device, selecting, by the gateway of the device, a subset of data from the volume of data based on the model; and transferring, by the gateway of the device, the selected subset of the data to the data manager.
Shah, however discloses, wherein the volume of data is useable to control a process running in the automation plant using a controller, (¶0027 provide data to or receive data from the industrial controllers and (controllers) control of one or more industrial processes carried out on the (industrial/automation) plant floor; ¶0032 large amounts of data relating to one or more industrial automation systems; ¶0102 system, serving high volumes of data) wherein the volume of data contains all data transmitted from the number of automation devices to the device; (¶0032 large amounts of data relating to automation system, data generated by one or more devices, controllers; ¶0102 high volumes of data) selecting, by the gateway of the device, a subset of data from the volume of data based on the model; (¶0046 data model provides, selected subsets of  data; ¶0047 user (device) selects the migrated subset of data; ¶0083 provision of data, include a data model (data); ¶0102 high volumes of data; ¶0108 components, devices such as switches (and) gateways) and transferring, by the gateway of the device, the selected subset of the data to the data manager. (¶0038 component configured migrate data; ¶0083 selected subsets of data; facilitate migration of data to a cloud platform; ¶0108 components such as switches (and) gateways). 
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for controller utilizing from automation system devices and selecting then migrating and/or transmitting modeled data to cloud platform. One of ordinary skill in the art would be motivated to allow for an interface to receive requests for access to selected data. (See Shah para 0038)
As to claim 6, the combination of Strohmenger, Lawson and Shah teach the method recited in claim 1, wherein Strohmenger further teaches the method of claim 1, further comprising: selecting, by the gateway of the device using an earlier model, a subset of modeling data from the modeling data; (¶0041 model, data store; ¶0052 model previously approved; ¶0146 subsets of the data obtained via gateway (from) data store (model)).
Although the combination of Strohmenger and Lawson teach the method recited above, wherein the combination of Strohmenger and Lawson fail to expressly teach transferring, by the gateway of the device, the selected modeling data to the data manager, wherein the model is determined based on the transferred subset of modeling data.
Shah, however discloses, and transferring, by the gateway of the device, the selected modeling data to the data manager, wherein the model is determined based on the transferred subset of modeling data. (¶0038 component configured migrate data; ¶0083 selected subsets of data; facilitate migration of data to a cloud platform; ¶0108 components, devices such as switches (and) gateways).
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for migrating and/or transmitting modeled data to cloud platform. One of ordinary skill in the art would be motivated to allow for improving productivity in plant by exchanging data with different locations. (See Shah para 0005)
As to claim 7, the combination of Strohmenger, Lawson and teach the method recited in claim 6, wherein Strohmenger further teaches The method of claim 6, wherein the model is predetermined. (¶0052 model previously approved).
As to claim 8, the combination of Strohmenger, Lawson and Shah teach the method recited in claim 6, wherein Strohmenger further teaches The method of claim 6, further comprising: determining, by the gateway of the device, a further subset of the modeling data not present in the subset of the modelling data transferred to the data manager based on the model when a number of items of the modeling data are not included in the subset of the modelling data transferred to the data manager, wherein the model is determined based on the further subset of the modelling data. (¶0078 cloud gateway components facilitate obtaining the information; ¶0087 data that is not to be provided to the cloud; ¶0123 data can be pushed (e.g., transmitted) via cloud gateway; ¶0146 subsets of the data can be obtained). 
As to claim 9, the combination of Strohmenger, Lawson and Shah teach the method recited in claim 1, wherein Shah further teaches The method of claim 1, further comprising: determining, by the data manager, an updated model using the subset of the data from the volume of data transferred to the data manager, selecting, by the gateway of the device, a further subset of the data from the volume of data using the updated model; and transferring, by the device, the selected further subset of the data from the volume of data.(¶0046 data model provides, selected subsets of  data; ¶0047 migrating the subset of data; ¶0084 component(device) facilitate migration; information migrated to cloud platform; ¶0124 updates (of) subsets of data retrieved).
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for updating and transmitting modeled data to cloud platform. One of ordinary skill in the art would be motivated to allow for facilitating fast identification of an appropriate source for requested data. (See Shah para 0057)
As to claim 10, the combination of Strohmenger, Lawson and Shah teach the method recited in claim 1, wherein Shah further teaches The method of claim 1, wherein the selected subset of data from the volume of data forms updated modeling data; and wherein the method further comprises: determining, by the data manager using the updated modeling data, an updated model that describes the updated modeling data. (¶0046 data model provides, selected subsets of data; ¶0056 modify data; data model, data; ¶0057 identify data items; ¶0089 data model, selected subsets data; ¶0124 updates, subsets of data retrieved).
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for updating modeled data. One of ordinary skill in the art would be motivated to allow for components to automatically recognize relevant data. (See Shah para 0040)
As to claim 13, Strohmenger teaches a system comprising: a processor for transferring data from a device to a data manager, wherein the processor is part of a gateway; (¶0050 management component can facilitate pushing (e.g., communicating) information down to  other industrial asset(s) in the industrial automation system; ¶0056 cloud platform management component; ¶0091 exchange data with devices; ¶0102 exchange data with  devices; data communicated by one or more network-related devices  of an industrial automation system; ¶0131 industrial assets industrial, automation component) an automation plant comprising a number of automation devices connected to the device, (¶0063 automation systems; industrial plant facilities; ¶0122 automation system can comprise a plurality of  devices) the processor being arranged in the automation plant; and a memory stored in the automation plant and in communication with the processor, (¶0063 automation systems; industrial plant facilities; ¶0158 automation systems include one or more processors  include memory, media (devices)) wherein the memory stores instructions executable by the processor to: receive a volume of data from the number of automation devices connected to the device, (¶0046 component  receive data relating to the industrial devices; ¶0047 data received  from the industrial automation system components; ¶0095 large quantities of data; ¶0158 one or more processors configured to execute  instructions stored in media such as  memory) the volume of data provided for a transfer to the data manager, (¶0121 send (e.g., transmit) the data to the cloud platform; ¶0123 data can be pushed (e.g., transmitted)  to the cloud via cloud gateway; ¶0124  pushing (e.g., communicating) the data to the cloud, modeler system, cloud data; ¶0131 large amount of data) wherein the processor is connected to the number of automation devices via data connection, via which the data is provided, (¶0045 automation system  also can include a network component communicatively connected to various  devices to facilitate the communication of data) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service; (¶0048 cloud  management component; ¶0093 cloud platform (with) internet services; ¶0103 management component controlling data flow) and wherein the volume of data includes all data transferred from the number of automation devices. (¶0095 large quantities of data; ¶0121 data from devices associated with automation systems send (e.g., transmit) the data; ¶0131 large amount of data relating to many automation systems).  
Although Strohmenger teaches the method recited above, wherein Strohmenger fails to expressly teach select, using a model that is determined using modeling data present in the device and that describes the modeling data, a subset of data from the volume of data received from the number of automation devices.
Lawson, however discloses, select, using a model that is determined using modeling data present in the device and that describes the modeling data, a subset of data from the volume of data received from the number of automation devices; (¶0039 large quantities of automation data; ¶0049 data model based on data within an industrial system can be identified; ¶0063 management system  on the cloud platform detect the device and determine hierarchy modeled by data model; ¶0079 selected subsets of the industrial data) and transfer the subset of data to the data manager, (¶0068 cloud platform  management  system; ¶0070 send the data to the cloud platform).
Thus given the teaching of Lawson it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Lawson and Strohmenger for determining and/or identifying models based on modeled data. One of ordinary skill in the art would be motivated to allow for routing communication through a proxy device. (See Lawson para 0067)
Although the combination of Strohmenger and Lawson teach the method recited above, wherein the combination of Strohmenger and Lawson fail to expressly teach wherein the volume of data is operable to control a process running in the automation plant and wherein the volume of data contains all data transmitted from the number of automation devices to the device.
Shah, however discloses, wherein the volume of data is operable to control a process running in the automation plant, (¶0027 provide data to or receive data  and control of one or more  processes carried out on the (industrial/automation) plant floor; ¶0032 large amounts of data relating to one or more industrial automation systems; ¶0102 system, serving high volumes of data) and wherein the volume of data contains all data transmitted from the number of automation devices to the device; (¶0028 exchange data with the industrial devices; ¶0032 large amounts of data relating to automation system, data generated by one or more devices, controllers; ¶0102 high volumes of data). 
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for controller utilizing from automation system devices and selecting then migrating and/or transmitting modeled data to devices. One of ordinary skill in the art would be motivated to allow for view a graphical representation of data at a selected time interval. (See Shah para 0062)
As to claim 16, Strohmenger teaches a switch unit for a system, the system comprising: a processor configured for transferring data from a plurality of automation devices to a data manager, (¶0108 automation system (comprising) switch; ¶0121 data from multiple devices send (e.g., transmit) the data to the cloud platform; ¶0144 cloud platform management component) wherein the processor is part of a gateway; an automation plant comprising the plurality of automation devices, the processor being arranged in the automation plant, (¶0071 automation systems, plants; ¶0076 network-related devices, comprise respective gateway components; ¶0102 gateway components associated with industrial automation system devices; ¶0121 multiple devices automation system devices  include  gateways) wherein the processor is configured to: receive a volume of data from the plurality of automation devices connected to the device, (¶0046 component  receive data relating to the industrial devices; ¶0047 data received  from the industrial automation system components; ¶0095 large quantities of data; ¶0158 one or more processors configured to execute  instructions) the volume of data provided for a transfer to the data manager, (¶0121 send (e.g., transmit) the data to the cloud platform; ¶0123 data can be pushed (e.g., transmitted)  to the cloud via cloud gateway; ¶0124 pushing (e.g., communicating) the data to the cloud, modeler system, cloud data; ¶0131 large amount of data) wherein the volume of data is operable to control a process running in the automation plant, (¶0027 provide data to or receive data  and control of one or more  processes carried out on the (industrial/automation) plant floor; ¶0032 large amounts of data relating to one or more industrial automation systems; ¶0102 system, serving high volumes of data) wherein the processor is connected to the plurality of automation devices via a data connection, via which the data is provided, (¶0045 automation system  also can include a network component communicatively connected to various  devices to facilitate the communication of data) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service, (¶0048 cloud  management component; ¶0093 cloud platform (with) internet services; ¶0103 management component controlling data flow) and wherein the volume of data includes all data transferred from the plurality of automation devices to the device. (¶0095 large quantities of data; ¶0121 data from devices associated with automation systems send (e.g., transmit) the data; ¶0131 large amount of data relating to many automation systems).  
Although Strohmenger teaches the method recited above, wherein Strohmenger fails to expressly teach select, using a model that is determined using modeling data present in the plurality of automation devices and that describes the modeling data, a subset of data from the volume of data received from the number plurality of automation devices and transfer the subset of data to the data manager.
Lawson, however discloses,  select, using a model that is determined using modeling data present in the  plurality of automation devices and that describes the modeling data, a subset of data from the volume of data received from the number plurality of automation devices; (¶0039 large quantities of automation data; ¶0049 data model based on data within an industrial system can be identified; ¶0063 management system  on the cloud platform detect the device and determine hierarchy modeled by data model; ¶0079 selected subsets of the industrial data) and transfer the subset of data to the data manager, (¶0068 cloud platform  management  system; ¶0070 send the data to the cloud platform).
Thus given the teaching of Lawson it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Lawson and Strohmenger for determining and/or identifying models based on modeled data. One of ordinary skill in the art would be motivated to allow for receiving request to transfer data. (See Lawson para 0093)
Although the combination of Strohmenger and Lawson teach the method recited above, wherein the combination of Strohmenger and Lawson fail to expressly teach wherein the volume of data is operable to control a process running in the automation plant and wherein the volume of data contains all data transmitted from the plurality of automation devices to the device.
Shah, however discloses, wherein the volume of data is operable to control a process running in the automation plant, (¶0027 provide data to or receive data  and control of one or more  processes carried out on the (industrial/automation) plant floor; ¶0032 large amounts of data relating to one or more industrial automation systems; ¶0102 system, serving high volumes of data) wherein the volume of data contains all data transmitted from the plurality of automation devices to the device; (¶0032 large amounts of data relating to automation system, data generated by one or more devices, controllers; ¶0102 high volumes of data). 
Thus given the teaching of Shah it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Shah, Strohmenger and Lawson for controller utilizing data to control process and migrating/ transmitting modeled data to devices. One of ordinary skill in the art would be motivated to allow for an interface to track/monitor data in real-time. (See Shah para 0057)
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Lawson (US20130211546) and in further view of Shah (EP2592812B1) and in further view of Leonard (US20160217384).
As to claim 11, although the combination of Strohmenger, Lawson and Shah teach the method recited in claim, wherein the combination of Strohmenger and Lawson fail to expressly teach the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager.
Leonard, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, (¶0068 calculated, values from the data and comparing that data to one or more thresholds; determine whether data collected meets criteria, thresholds; determine data should be transmitted; ¶0153 data reasonably well, as all of the bars are above the thresholds; ¶0169 specify statistical model) and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager. (¶0068 calculated, values from the data and comparing that data to one or more thresholds; determine whether data collected meets criteria, thresholds; determine data should be transmitted; ¶0083 prevent any data from being transmitted).
Thus given the teaching of Leonard it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Leonard, Strohmenger, Lawson and Shah for utilizing calculated function/values to establish thresholds for transmitting or not transmitting data. One of ordinary skill in the art would be motivated to allow for utilizing sensors to monitor the environment. (See Leonard para 0051)
As to claim 12, although the combination of Strohmenger, Lawson and Shah teach the method recited in claim, wherein the combination of Strohmenger and Lawson fail to expressly teach the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager.
Leonard, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager. (¶0068 calculated, values from the data and comparing that data to one or more thresholds; determine data should be transmitted; ¶0153 data reasonably well, as all of the bars are above, below the thresholds; ¶0156 selected data set; ¶0169 specify statistical model). 
Thus given the teaching of Leonard it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Leonard, Strohmenger, Lawson and Shah for utilizing calculated function/values to establish thresholds for transmitting or not transmitting data. One of ordinary skill in the art would be motivated to allow for include sensors in many different devices to increase efficiency. (See Leonard para 0060)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456